Citation Nr: 0413579	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-01 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for esophageal 
stricture secondary to service-connected lumbar strain with 
degenerative arthritis.

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 (West 
2002) for plantar fasciitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel
INTRODUCTION

The appellant had active duty for training from May 1982 to 
September 1982. The record also reflects that she has many 
years of service in the National Guard, including a two-week 
period of annual training from March 28 to April 11, 1987.  
She served in support of Operation Desert Storm from November 
1990 to January 1991.

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO).

In February 2000, the Board determined that the veteran had 
not submitted new and material evidence to reopen claims of 
entitlement to service connection for postoperative residuals 
of a bunion with hallux valgus of the right and left first 
metatarsals.  

In December 2002, the RO received a statement from the 
veteran.  She indicated that she wanted to reopen her claim 
for bilateral foot disorder.  A January 2003 Report of 
Contact shows that the veteran clarified her claim and 
indicated that she was claiming service connection for a 
bilateral foot disorder different from the previously denied 
postoperative residuals of a bunion with hallux valgus of the 
right and left first metatarsals.  Later that month, she 
identified the disability as plantar fasciitis.  However, at 
the personal hearing held before the undersigned Veterans Law 
Judge, in November 2003, she presented testimony regarding 
service connection for postoperative residuals of a bunion 
with hallux valgus of the right and left first metatarsals.  
This is referred to the RO for appropriate development.   


FINDINGS OF FACT


1.  Service connection is in effect for lumbar strain with 
degenerative arthritis, rated as 10 percent disabling.

2.  The esophageal stricture is causally related to 
medication for the service-connected lumbar strain with 
degenerative arthritis.  


CONCLUSION OF LAW

The esophageal stricture is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. §  3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that she has esophageal stricture 
resulting from the anti-inflammatory medication taken for her 
service connected lumbar spine disorder.  

The Board will not address the question of compliance with 
the duties to notify and assist prescribed by the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002).  This is 
a complete grant of the benefit sought on appeal and 
therefore cannot be deemed to violate the appellant's right 
to due process of law.

Factual Background

In September 1996, while on active duty for training, the 
veteran was treated for lumbar pain.  She was given Motrin.  
On follow-up examination in October 1996, she complained of 
gastric pain.  The examiner indicated that she had gastric 
irritation, which was probably secondary to Motrin.  Motrin 
was discontinued.  Later that month VA outpatient records 
shows treatment for gastroenteritis.  A private 
esophagogastroduodenoscopy (EGD) was performed a week later 
that revealed diffuse gastritis.  VA treatment and 
examination records dated between 1997 and 2000 show that she 
continued her abdominal complaints.  The diagnoses included 
peptic ulcer disease (PUD) helicobacter infection (September 
1997), gastritis (September 1998), reflux (February 1999), 
biliary colic (July 1999), esophageal dysmotility and reflux 
(July 1999) and esophageal reflux with dysmotility (June 
2000).   

In a September 2001 statement, the veteran's private 
physician reported that the veteran's PUD was secondary to 
the anti-inflammatory medication taken for her lumbar 
disability.  

A VA examiner in December 2001 also concluded that the 
veteran's PUD was secondary to the anti-inflammatory 
medication taken for her lumbar disability.  

The RO granted service connection for lumbar strain with 
degenerative arthritis and PUD in a March 2002 rating action.  

A July 2001 private EGD report includes diagnostic 
assessments of acute esophageal spasms thought to be the 
source of dysphagia status post esophageal dilatation, 
esophagitis, and gastritis.  

VA outpatient records dated in June and July 2002 show that 
in conjunction with treatment for the veteran's bilateral 
foot disabilities, she complained of abdominal muscle cramps.    

In November 2003, the veteran's private physician reported 
that the veteran receive treatment for non-obstructive 
dysphagia with food hanging in her esophagus.  It was also 
noted that endoscopic findings revealed esophageal spasms and 
esophagitis.  In a second statement dated in November 2003, 
the examiner rendered an opinion that the esophagitis was 
caused by the veteran's anti-inflammatory medication.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Secondary 
service connection may be granted for a disability, which is 
proximately due to, or the result of a service- connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service- connected disability 
has aggravated a non-service-connected condition; when 
aggravation of a non-service-connected is proximately due to 
or the result of a service-connected disorder, the veteran 
will be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation. Allen v. Brown, 7 Vet. pp. 439 
(1995).

The Board has carefully reviewed all of the evidence of 
record, and finds that the veteran has reported gastric and 
esophageal problems since her initial treatment with 
anti-inflammatory medication for her lumbar disability.  The 
VA and private records including esophagogastroduodenoscopy 
(EGD) reports includes a variety of diagnoses including 
esophagitis and stricture.  Additionally, a private physician 
in a November 2003 statement indicated that the veteran's 
esophagitis is related to the anti-inflammatory medication 
taken for her service connected lumbar spine disorder.  Thus, 
the Board finds that the evidence favors the veteran's claim.  
Accordingly, it is the judgment of the Board that service 
connection for esophageal stricture as secondary to the 
service-connected lumbar spine disability is warranted.  

ORDER

Service connection for esophageal stricture on a secondary 
basis is granted.  


REMAND

In August 2003, the RO denied entitlement to compensation 
benefits under 38 U.S.C. § 1151 for plantar fasciitis 
secondary to bilateral bunionectomies.  In a statement 
received in August 2003, the veteran noted her disagreement 
to this denial.  Accordingly, a statement of the case is 
required.  Manlincon v. West, 12 Vet. App. 328 (1999).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The RO should furnish the appellant a 
statement of the case concerning the 
issue regarding benefits under 38 U.S.C. 
§ 1151 for plantar fasciitis secondary to 
bilateral bunionectomies.  The appellant 
should also be informed of the 
requirements necessary to perfect her 
appeal on this issue.  The veteran is 
informed that this issue is not before 
the Board for appellate consideration 
unless an appeal following the statement 
of the case is timely perfected.   

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



